Citation Nr: 1129761	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  11-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for otitis media (claimed as ear infections).  

3.  Entitlement to service connection for punctured left ear drum.  

4.  Entitlement to service connection for lung cancer.  

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to March 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision in which the RO denied entitlement to service connection for lung cancer, ear infections, punctured left ear drum, bilateral hearing loss and PTSD.  The Veteran perfected a timely appeal of that rating decision.  

In June 2011, the Veteran testified at a personal hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been reviewed and associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for lung cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The evidence of record shows that the Veteran has bilateral hearing loss which is casually related to his military service.  

2.  The evidence of record shows that the Veteran has otitis media which is casually related to his military service.  

3.  The evidence of record shows that the Veteran has a punctured left ear drum which is casually related to his military service.  

4.  At the June 22, 2011, Board hearing, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to service connection for PTSD.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for otitis media have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left punctured ear drum have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

4.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable decision on the Veteran's claims, the Board finds that all notification and development action needed to fairly adjudicate the claims has been accomplished.  

II.  Analysis

A.  Bilateral hearing loss, otitis media, and left punctured ear drum claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

The Veteran has contended that his current bilateral hearing loss, otitis media, and perforated left ear drum were caused by his in-service noise exposure.  A March 1944 report of physical examination shows that the Veteran's ears were found to be normal and hearing acuity was assessed and found to be 15/15 bilaterally.  Service treatment records show no complaints of or diagnoses of hearing loss or ear infection.  

Although the Veteran was not specifically diagnosed with hearing loss of either ear in active service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A November 2008 private audiology report shows that the Veteran's pure tone thresholds were as follows:



HERTZ



500
1000
2000
4000
RIGHT
30
45
70
105
LEFT
30
65
70
100

His speech discrimination in the left ear was 76% and his left ear was 72%.  

The Veteran was afforded a VA audiological examination in August 2009.  The Veteran's chief complaints were of bilateral hearing loss.  He reported no tinnitus or pain but complained of repeated ear infections which began in the service and intensified after service.  The Veteran reported that he served as a special coreman/first responder and was attached to an artillery battalion.  He reported that he stood next to the 105 howitzers when they were being fired.  He denied a history of recreational noise exposure.  The Veteran indicated that after the service he went to dental school and has been a dentist for the past 58 years.  

The examiner noted in her report that there is no history of familial hearing loss or head or ear trauma.  The Veteran reported that he no longer has ear disease or infections but that he was treated for ear problems many years after the service.  He reported that he underwent surgery on his left ear about five years ago due to a perforated ear drum after the service.   





During a contemporaneous VA audio examination a pure tone test was conducted and revealed the following:





HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
60
75
80
64
LEFT
75
70
90
90
81

Speech recognition scores were 60 in the right ear and 28 in the left ear.  

The VA audiological examiner diagnosed the Veteran with right ear mild hearing loss with a large air bone gap at 250 Hz continuing to a mild sensorineural hearing loss through 1000 Hz then sloping steeply to a moderately severe to a severe to a profound sensorineural hearing loss thereafter and mild left ear hearing loss with a large air bone gap at 250 Hz continuing to a mild sensorineural hearing loss at 500 Hz sloping steeply to a moderate to a moderately severe to a severe sensorineural hearing loss through 2000Hz then falling to a profound sensorineural hearing loss thereafter.  

The examiner opined that it is less likely as not that the Veteran's hearing loss is due to acoustic trauma.  The examiner stated that she based her opinion on the fact that (1) there is no documentation of hearing loss in the Veteran's claims file (2) the Veteran's report of his duties in the service does not state that he was in direct exposure to gunfire for a significant amount of time to cause the hearing loss noted today (3) the Veteran was a dentist for 58 years and was exposed to noise that could result in the high frequency hearing loss seen today (4) the ear infections reported by the Veteran are believed to have begun prior to his military service as he noted that himself that surgery was performed on his right ear for ear infections when he was an infant and this is evidenced by the scar behind his right pinna (5) the Veteran reported that he served as a special coreman/first responder artillery and was attached to an artillery battalion/6th marine division but this author could find no corroboration to this fact in the claims file.  
The Veteran also had an ear examination at the VA in August 2009.  The Veteran complained of difficulty hearing that was more pronounced on the left side.  In 2004 the Veteran had surgery for his left chronic otitis media.  Physical examination of the Veteran showed that he had a right side healed tympanic membrane.  No active disease.  No tenderness over the mastoid.  The left ear had a healed eardrum.  Ear canal was clean.  No clinical evidence of active disease in the external, middle, or the inner ear on both sides; however, the Veteran had a history of operation for chronic ear infections.  The Veteran was diagnosed with no active ear disease, bilateral sensorineural hearing loss and residual of otitis media.  

The examiner stated that after reviewing the examination, the history, and the claims file, the Veteran had a normal ear examination with a whisper test which, however, is not accurate to evaluate the ear condition.  The audiometric examination confirmed the presence of bilateral hearing loss.  The Veteran has a long history of ear infections before the military service and there is no documentation of hearing loss in the claims file.  The examiner concluded that after reviewing the examination, the history, and the claims file of this Veteran with previous infections in the ear prior to the military service and no documentation of hearing loss in the military service, I feel that this Veteran's hearing loss is less likely than not due to his military service.  

A May 2009 letter from the Veteran's private audiologist indicates that the Veteran incurred significant noise exposure in an artillery battalion in the South Pacific during World War II.  The Veteran first saw the private audiologist in September 2000 and was diagnosed with left chronic otitis media with bilateral high frequency sensorineural hearing loss.  The audiologist indicated that the Veteran's hearing loss was secondary to noise trauma and presbycusis.  

With respect to the Veteran's claim for bilateral hearing loss the Board notes that both private and VA audiology examinations showed that the Veteran suffers from hearing loss that under the provisions of 38 C.F.R. § 3.385, would render the Veteran's impaired hearing a disability for VA purposes.  In addition, the Veteran was diagnosed with residual otitis media by the August 2009 VA examiner and the Veteran's private audiologist noted that the Veteran had a perforated tympanic membrane in the left ear that was treated surgically in 2004.  Thus, the evidence of record shows that the Veteran has current disabilities of hearing loss, otitis media, and punctured left ear drum.  

In an August 2009 written statement, the Veteran indicated that his hearing loss started over sixty years ago immediately after leaving service.  He stated that he has had frequent ear infections of both ears and this resulted in a perforated left ear drum.  The Veteran stated that he was told by his private doctor that the cause of his hearing loss was from noise exposure while serving on active duty.  He further stated that he did not have any hearing problems prior to entry into the service but they began immediately following his discharge.  

At his June 2011 Board hearing, the Veteran testified that he was exposed to an extremely large amount of noise and percussion as he was close to cannons on a repeated basis.  The Veteran testified that prior to entering the military he had never had any hearing difficulties.  

The Veteran is competent to testify to noise exposure, difficulty hearing, the presence of ear infections and pain in the left ear drum, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Board finds that the Veteran's testimony during the June 2011 Board hearing was credible.  This evidence when considered in conjunction with the May 2009 letter from the Veteran's private physician support the Veteran's claims for entitlement to service connection.  Both the Veteran and his private physician have related the Veteran's hearing and ear disabilities to his in-service noise exposure.  

The Board acknowledges the August 2009 VA examination reports which do not support the Veteran's claims.  Those examiners found the Veteran's hearing loss, punctured left ear drum, and otitis media to be less likely than not related to the Veteran's military service.  However, the Board finds that the August 2009 examination report which found the Veteran's hearing loss to be less likely than not related to the Veteran's military service to be of limited probative value.  The examiner based her opinion, in part, on the fact that his service records did not demonstrate that he had direct exposure to gunfire for a significant amount of time.  There is no indication from the examiner's report that she considered the Veteran's lay statements regarding in-service noise exposure.  In addition, the examiner said it could not be corroborated that the Veteran served with the unit he reported.  However, a review of the claims file shows that the Veteran did serve with the 6th Marine division as reported by the Veteran.  Therefore ,the Board finds the August 2009 VA examination report to be of diminished probative value as it seems that the examiner did not take the Veteran's competent and credible lay statements into consideration when rendering her opinion.  

In this case the preponderance of the evidence is not against the Veteran's claims.  While there is evidence which weighs against the Veteran's claims, it is of diminished probative value and given the competent and credible testimony of the Veteran together with the opinion of his private doctor, the Board finds that the evidence is at least in relative equipoise and all reasonable doubt should be resolved in favor of the Veteran.  For these reasons, the Board finds that entitlement to service connection for hearing loss, otitis media, and perforated left ear drum should be granted.  

B.  PTSD Claim

A veteran may withdraw his or her appeal in writing or on the record at a hearing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011). When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).

The record reflects that the Veteran perfected a timely appeal of the May 2010 rating decision that denied, inter alia, entitlement to service connection for PTSD.  Thereafter, at the June 22, 2011, Board hearing, the Veteran expressed his desire, on the record, to withdraw this claim from appellate review.  The Board finds that this statement qualifies as a valid withdrawal of the issue of entitlement to service connection for PTSD.  See 38 C.F.R. § 20.204 (b).

In view of the Veteran's expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over this withdrawn claim.  As such, the issue is dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for otitis media is granted.  

Entitlement to service connection for punctured left ear drum is granted.  

The claim for entitlement to service connection for PTSD is dismissed.


REMAND

The Board has determined that further development of the Veteran's claim is warranted.  

The Veteran has contended that he has developed lung cancer as a result of smoking tobacco cigarettes while serving on active duty.  The Veteran further contends that his service-connected psychiatric disorder manifests itself in a sense of anxiety and stress and that anxiety and stress was a precipitating factor that caused the Veteran to smoke, which then caused his lung cancer.  

Given the Veteran's contentions, he should be afforded a VA examination.  The evidence of record shows that the Veteran has been diagnosed with lung cancer.  In addition, the Veteran has testified that his service-connected psychiatric disability was a precipitating factor which caused him to smoke, which caused his lung cancer.  As the record contains evidence that the Veteran's lung cancer might be related to the Veteran's military service, remand for a VA medical examination and nexus opinion is warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an appropriate examiner in order to obtain a medical opinion.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished, and all clinical findings should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following questions:

(1) Is it at least as likely as not that the Veteran's service-connected psychiatric disorder was a precipitating factor which caused the Veteran to smoke tobacco cigarettes?

(2) Is it at least as likely as not that the Veteran's tobacco cigarette smoking caused him to develop lung cancer?

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's testimony and all relevant evidence, to include medical records and the articles the Veteran submitted regarding childhood trauma leading to lung cancer.  

2.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claim, in light of all pertinent evidence and legal authority.  To specifically include consideration of the decision in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g en banc denied, 268 F.3d 1340 (2001) and 38 C.F.R. §§  3.300, 3.301(d).  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


